King, J.
The respondent, having been indicted for a violation of the provisions of sec. 8, c. 125, Revised Statutes by administer*204ing a certain drug or medicine to a woman pregnant with child with the intent to destroy such child and whereby such child was destroyed, and being put upon his trial, was found guilty by the jury. Thereupon he presented directly to the Law Court his motion for a new trial based upon the usual grounds that the verdict is against the evidence and the weight of the evidence.
In criminal cases a motion to set aside a verdict as against evidence or the weight of evidence is to be decided in the first instance by the Justice presiding at nisi prius. This court sitting in banc has no jurisdiction of such a motion. There is no provision of statute for it. State v. Hill, 48 Maine, 241; State v. Smith, 54 Maine, 33; State v. Gilman, 70 Maine, 329. If a motion for a new trial in any criminal case amounting to a felony is denied by the justice before whom the same is heard the respondent may appeal from said decision to the next law term. Section 27, c. 135, R. S., as amended by chapter 184, Laws 1909, and chapter 18, Laws 1913.
As this court has no jurisdiction of the respondent’s motion for a new. trial the entry must be,

Motion dismissed.